tcmemo_2006_121 united_states tax_court mark d george petitioner v commissioner of internal revenue respondent docket no filed date mark d george pro_se anne d melzer for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined additions to tax under sec_6651 of dollar_figure and dollar_figure for the years in issue respectively additionally respondent determined additions to tax under sec_6654 of dollar_figure and dollar_figure for the years in issue respectively after concessions by the parties the issues for decision are whether compensation that petitioner received in and is taxable to him whether petitioner is entitled to itemized_deductions for the years in issue whether petitioner is liable for the addition_to_tax under sec_6651 for and whether petitioner is liable for the addition_to_tax under sec_6654 for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner had a mailing address in syracuse new york at the time that he filed his petition petitioner is a member of the onondaga a constituent nation of the iroquois confederacy petitioner worked for ridley electric co inc ridley during the years in issue while employed by ridley petitioner worked mainly on commercial buildings in particular the turning stone casino in petitioner received dollar_figure in wages from ridley and dollar_figure in unemployment_compensation in petitioner received dollar_figure in wages from ridley petitioner did not have any federal taxes withheld from his wages during these years because he claimed he was exempt on his form_w-4 employee’s withholding allowance certificate petitioner did not make any estimated_tax payments for the years in issue petitioner is entitled to only one exemption for and petitioner is not entitled to any income_tax credits for and in petitioner made a noncash contribution of a ford xl pickup truck with approximately big_number miles on it to the national kidney foundation of central new york nkf in syracuse new york he received a letter from nkf confirming receipt of the pickup truck and verifying that petitioner did not receive any goods or services in return for the donation in petitioner paid dues to his local union and the international brotherhood of electrical workers of dollar_figure and dollar_figure respectively in petitioner incurred a casualty_loss when tools and change amounting to approximately dollar_figure were stolen from his vehicle petitioner mailed to the internal_revenue_service irs a form_1040 u s individual_income_tax_return for showing his adjusted_gross_income of dollar_figure and a tax_liability of zero the form_1040 was not accepted by the irs and was returned to petitioner as a frivolous_return petitioner filed a form_1040 for showing adjusted_gross_income of dollar_figure and a tax_liability of zero he attached a copy of his form_w-2 wage and tax statement for the year and documents summarizing his legal argument that native americans are not subject_to income_tax the return though similar to petitioner’s return was not returned to petitioner one of the documents attached to the return was executive_order of date consultation and coordination with indian tribal governments fed reg date the executive_order provides direction to federal agencies to establish regular and meaningful consultation and collaboration with tribal officials in the development of federal policies that have tribal implications policies that have tribal implications -- refers to regulations legislative comments or proposed_legislation and other policy statements or actions that have substantial direct effects on one or more indian tribes on the relationship between the federal government and indian tribes or on the distribution of power and responsibilities between the federal government and indian tribes id the fundamental principles of the executive_order are to continue to recognize the indian tribes as domestic dependent nations under the protection of the united_states work with the indian tribes on a government-to-government basis and recognize the right of indian tribes to self-government and support tribal sovereignty and self-determination the consultation requirement in executive_order provides that each agency shall have an accountable process to ensure meaningful and timely input by tribal officials in the development of regulatory policies that have tribal implications id pincite0 executive_order does not revoke or supersede any statute or regulation wages and unemployment_compensation opinion sec_1 imposes a tax on all taxable_income sec_61 includes in gross_income all income from whatever source derived including compensation_for services respondent thus determined that the amounts paid to petitioner by ridley and his unemployment_compensation were taxable_income petitioner contends that he is not a u s citizen but rather an indian not paying taxes citing a number of treaties and statutes he argues that his compensation is exempt from tax because he is an onondaga and as such entitled to the exemption petitioner has used similar arguments in the past and the court has previously found that he is not exempt from taxation on his income george v commissioner tcmemo_1989_401 native americans are subject_to the same federal_income_tax laws as are other u s citizens unless there is an exemption explicitly created by treaty or statute 351_us_1 99_tc_554 affd 34_f3d_742 9th cir see allen v commissioner tcmemo_2006_11 see also george v commissioner supra revrul_2006_20 2006_15_irb_746 any exemption must be based on the clear and unambiguous language of a statute or treaty squire v capoeman supra see allen v commissioner supra petitioner has not shown that any of the cited treaties or statutes specifically exempts any of his compensation in this case petitioner relies on executive_order of date fed reg date he contends that the executive_order overrides all prior_law on the subject petitioner’s reliance on executive_order is misplaced as described in our findings the executive_order provides policymaking criteria for agencies to follow when formulating and implementing policies that have tribal implications however the executive_order does not contain any language regarding the taxation of native americans further section of the executive_order states this order is intended only to improve the internal management of the executive branch and is not intended to create any right benefit or trust responsibility substantive or procedural enforceable at law by a party against the united_states its agencies or any person exec order fed reg therefore executive_order does not change decided law that native americans are subject_to income_tax in any event an executive_order is judicially enforceable only if it has the force and effect of law 441_us_281 executive_order lacks the force and effect of law because it is not grounded in a statutory mandate id pincite petitioner had taxable_income and is liable for the and deficiencies itemized_deductions the burden of showing a right to a claimed deduction rests with the taxpayer 503_us_79 the taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs if the taxpayer does not retain the required records the burden_of_proof does not shift to respondent sec_7491 and b at trial petitioner presented the letter from nkf and a computer printout from carprices com showing the wholesale value of a ford f250 supercab 4wd taking the mileage on the truck into consideration to be dollar_figure and the retail value to be dollar_figure petitioner is claiming a dollar_figure deduction for the donation of the truck under sec_170 a deduction is allowed for charitable_contributions made within the year see sec_1 170a- income_tax regs the regulations state that the amount to be allowed for a charitable_contribution of property other than money is to be the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs generally a taxpayer must maintain certain records in order to claim a deduction for a charitable_contribution the taxpayer must have a receipt or letter from the donee showing the name of the donee the date and location of the contribution and a description of the property sec_1_170a-13 and income_tax regs additionally the regulations require that a taxpayer taking a deduction in excess of dollar_figure must maintain records that show the fair_market_value of the property at the time of the contribution and the method utilized in determining the fair_market_value the manner and date_of_acquisition of the property and the cost or other basis of the property adjusted as provided by sec_1016 see sec_1_170a-13 and i income_tax regs the only information in evidence is the letter from nkf confirming receipt of the truck with a description there is no reliable evidence of the fair_market_value of the truck at the time that it was contributed the printout from carprices com gives no indication as to how adjustments are made or how sight unseen the fair_market_value of the vehicle is determined there is no evidence that carprices com is a reliable source of market information additionally there is no evidence proving petitioner’s original cost or other basis in the truck therefore petitioner is not allowed a deduction for the contribution of his truck in additionally petitioner claims that he is entitled to a deduction for the dollar_figure of union dues that he paid in and for the dollar_figure casualty_loss in a taxpayer may either elect the standard_deduction allowed by statute or in the event his deductions amount to more than the standard_deduction for that year elect to itemize his deductions on schedule a itemized_deductions see sec_63 sec_67 the standard deductions for a single_taxpayer in and were dollar_figure and dollar_figure respectively sec_63 in the absence of other evidence neither the deduction of dollar_figure in nor dollar_figure in establishes petitioner’s right to deductions in excess of the standard deductions allowed by respondent with respect to the casualty_loss his deduction would also be limited or eliminated by sec_165 additions to tax respondent determined an addition_to_tax under sec_6651 for failure_to_file the return respondent conceded the addition_to_tax for the similar return respondent has the burden of production to show that petitioner did not file his return sec_7491 to avoid the addition_to_tax petitioner has the burden of proving that the failure_to_file did not result from willful neglect and was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301 c proced admin regs at trial petitioner testified that he mailed his income_tax return to the irs and that it had been returned to him as frivolous petitioner contends that the return was not frivolous because he is exempt from income_tax respondent produced no evidence that petitioner’s return was not received by the irs respondent contends that petitioner’s original return which listed wages and unemployment_compensation totaling dollar_figure but listed total_tax as n a and total amount owed as dollar_figure similar to hi sec_2001 return was not a valid_return and that petitioner was liable for the addition_to_tax a document constitutes a return for federal_income_tax purposes if it contains sufficient data to calculate tax_liability it purports to be a return it represents an honest and reasonable attempt to satisfy the requirements of the tax law and it is executed under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir see also 120_tc_163 coulton v commissioner tcmemo_2005_199 petitioner’s return which he tried to file but was prevented from doing so by the irs’s action of returning it to him unfiled disclosed the income and unemployment_compensation he received for that year petitioner mistakenly relied on the executive_order to claim that he had zero tax_liability but there was sufficient data to calculate tax_liability the irs could have filed the return as received and determined a penalty for negligence or disregard of rules and regulations in view of his attempt to comply however petitioner is not liable for the sec_6651 addition_to_tax for petitioner is warned that further claims that he is exempt from taxes because he is a native american may warrant sanctions under sec_6662 or sec_6673 for frivolous or groundless arguments see sec_6673 respondent also determined additions to tax under sec_6654 for failure to pay estimated_taxes for the years in issue petitioner made no estimated_tax payments and no income taxes were withheld for and in the absence of special exceptions not applicable here petitioner is liable for this addition_to_tax for the years in issue 75_tc_1 to reflect the foregoing decision will be entered for respondent as to the deficiencies and additions to tax under sec_6654 for and and for petitioner as to the additions to tax under sec_6651 for and
